DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9-12, 108, 116, 117, and 123 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matzen et al. WO 2009/109561 A1 (hereafter Matzen), prior art of record as indicated in the IDS filed 23 December 2019.
As to claim 1: Matzen discloses an electromagnetic transmitter unit for an electromagnetic flow meter (fig. 1 of the included English translation of Matzen which is relied upon for the purposes of the following rejection) arranged to measure a flow rate of a conductive fluid flowing through the flow meter (¶ 16 regarding the medium that flows through 
a capacitive energy storage comprising at least one capacitor (27; fig. 1 and details in ¶ 18),
a magnetic field coil (3, 4 in fig. 1 as disclosed in ¶ 16), and
a switching arrangement (10-13; fig. 1);
wherein the switching arrangement is configured for effecting a first energy flow from the capacitive energy storage to the magnetic field coil and a first energy reflow from the magnetic field coil to the capacitive energy storage for generation of a first current pulse for transmitting a magnetic field to the conductive fluid (¶ 21 and 22 regarding the capacitive energy stored in capacitor 27 before [a first energy flow] and after [a first energy reflow] the switches set a new current direction when inductive energy is transferred between the coil arrangement 3,4 and capacitor 27 as disclosed therein).

As to claim 2: Matzen discloses the electromagnetic transmitter unit according to claim 1, wherein the switching arrangement (10-13; fig. 1) is further configured for effecting a second energy flow and a second energy reflow between the capacitive energy storage (27) and the magnetic field coil (3,4; fig. 1) for generation of a second current pulse for transmitting a magnetic field to the conductive fluid (the energy flow and reflow as described in ¶ 21 and 22 may be repeated to initiate successive current pulses).

claim 5: Matzen discloses the electromagnetic transmitter unit according to claim 1, wherein the capacitive energy storage comprises a first capacitor (27; fig. 1), and wherein the switching arrangement (10-13; fig. 1) is configured for effecting the first energy flow from the first capacitor to the magnetic field coil (¶ 21) and the first energy reflow from the magnetic field coil to the first capacitor (¶ 22).

As to claim 9: Matzen discloses the electromagnetic transmitter unit according to claim 1, wherein the magnetic field coil (3,4; fig. 1) is voltage driven by the capacitive energy storage (¶ 22 - during the disclosed release of the capacitive energy on the capacitor 27 that forms the capacitive energy storage, the magnetic field coil arrangement 3, 4 is voltage driven).

As to claim 10: Matzen discloses the electromagnetic transmitter unit according to claim 1, wherein the first current pulse is a first time-dependent current pulse (fig. 2 - the current pulse generated as disclosed in ¶ 21 and 22 is depicted in the figure as being a time-dependent current pulse).

As to claim 11: Matzen discloses the electromagnetic transmitter unit according to claim 1, wherein the transmitter unit (fig. 1) further comprises an energy source (18; fig. 1 - ¶ 17 discloses element 18 as an adjustable current source) and a recharge switch for recurring energization of the capacitive energy storage (elements 14-17 as depicted in fig. 1 are disclosed in ¶ 17 as being diodes and are therefore considered to be recharge switches for recurring 

As to claim 12: Matzen discloses the electromagnetic transmitter unit according to claim 11, wherein the energization of the capacitive energy storage comprises a charging of the first capacitor from the energy source (when switches 10-13 are opened, energy flows via the diodes 14-17 into the capacitor 27 as disclosed in ¶ 21).

As to claim 108: Matzen discloses an electromagnetic flow meter arranged to measure a flow rate of a conductive fluid flowing through the flow meter, (fig. 1 regarding the medium flowing through the tube 2 as disclosed which measures flow with the electrodes 5-8 and the coils 3,4), said flow meter comprises:
an electromagnetic transmitter comprising a capacitive energy storage comprising at least one capacitor (27; fig. 1 and details in ¶ 18), a magnetic field coil (3, 4 in fig. 1 as disclosed in ¶ 16), and a switching arrangement (10-13; fig. 1); wherein the switching arrangement is configured for effecting a first energy flow from the capacitive energy storage to the magnetic field coil and a first energy reflow from the magnetic field coil to the capacitive energy storage for generation of a first current pulse for transmitting a magnetic field to the conductive fluid (¶ 21 and 22 regarding the capacitive energy stored in capacitor 27 before [a first energy flow] and after [a first energy reflow] the switches set a new current direction when inductive energy is transferred between the coil arrangement 3,4 and capacitor 27 as disclosed therein),

a control system for controlling the operation of the electromagnetic transmitter unit and the detector unit in establishing a value of the fluid flow rate (¶ 16 regarding the disclosed control station that is connected to the circuitry that measures the flow via the signals from the measuring electrodes 5, 6 and which controls the switching of the capacitor such that it may carry out the functions disclosed in ¶ 18).

As to claim 116: Matzen discloses a method for measuring a flow rate of a conductive fluid flowing through an electromagnetic flow meter (fig. 1 regarding the medium flowing through the tube 2 as disclosed which measures flow with the electrodes 5-8 and the coils 3,4), including an electromagnetic transmitter unit (the capacitor 27, coil 3,4, and switching arrangement portions as depicted in fig. 1), a detector unit (5, 6; see details in ¶ 16 regarding the disclosure that each of the measuring electrodes 5, 6 detect a potential difference or voltage perpendicular to the direction of flow and perpendicular to the magnetic field), and a control system (¶ 16 regarding the disclosed control station that is connected to the circuitry that measures the flow via the signals from the measuring electrodes 5, 6 as disclosed in ¶ 18), the method comprising the steps of:
effecting with a switching arrangement operated by the control system a first energy flow from a capacitive energy storage of the transmitter unit to the magnetic field coil of the 
measuring an induced voltage signal induced by the transmitted magnetic field via the conductive fluid with a voltage detector in the detector unit (see details in ¶ 16 regarding the disclosure that each of the measuring electrodes 5, 6 detect a potential difference or voltage perpendicular to the direction of flow and perpendicular to the magnetic field), and
determining the flow rate of the conductive fluid from the energy flow and the induced voltage signal (¶ 16 regarding the disclosed control station that is connected to the circuitry that measures the flow via the signals from the measuring electrodes 5, 6 and which outputs such a flow with the digital values as described).

As to claim 117: Matzen discloses the method of claim 116, further comprising a further step of:
effecting with the switching arrangement (10-13; fig. 1) a second energy flow and a second energy reflow between the capacitive energy storage (27; fig. 1) and the magnetic field coil (3, 4; fig. 1) for generation of a second current pulse for transmitting a magnetic field to the conductive fluid (fig. 2 - the depicted current is periodic as also noted in ¶ 10 and therefore 

As to claim 123: Matzen discloses the method according to claim 116 further comprising a step of recurrently energizing the capacitive energy storage (27) from an energy source (18; fig. 1 - ¶ 17), preferably a battery (the recited limitation of “preferably a battery” is not considered to be a positively recited limitation because it is merely a preference that does not require the capacitive energy storage to be embodied as a battery but instead recites a preferable structure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 15, 118, and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Matzen et al. WO 2009/109561 A1 (hereafter Matzen), prior art of record as indicated in the IDS filed 23 December 2019 in view of Steele et al. US Pat 3,955,413 (hereafter Steele), prior art of record as indicated in the IDS filed 23 December 2019.
As to claim 3: Matzen teaches all of the limitations of the claimed invention as described above regarding claim 1, including a first current pulse (¶ 22 regarding the current pulse passed to/from the capacitor 27) and a second current pulse (¶ 21 regarding the current pulse when all four switches 10-13 are opened as disclosed), but does not explicitly teach:
wherein the current of the second current pulse is smaller than the current of the first current pulse.
Steele teaches that current pulses in damped oscillatory circuits controlled by switching circuits are smaller than previous current pulses (col. 6, lines 6-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matzen such that the current of the second current pulse is smaller than the current of the first current pulse as suggested in Steele because, in damped oscillatory circuits that are absent of any additional energy input into the system, the fundamental operation of such a damped oscillatory circuit dictates that the current will not be the same magnitude as the current pulse that came before due to, e.g. the time constant of the circuitry in the system, such as noted in Steele col. 6, lines 6-9.

As to claim 4: Matzen teaches all of the limitations of the claimed invention as described above regarding claim 2, including a second energy flow and second energy reflow (¶ 21 
wherein the second energy flow and second energy reflow is more than 80% of the first energy flow and first energy reflow.
Steele teaches that current pulses in damped oscillatory circuits controlled by switching circuits are smaller than previous current pulses but that they rise to nearly the same magnitude for repeating cycles (col. 6, lines 6-9).
It has been held then where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See, for example, MPEP 2144.05, Sec. II, Part A, regarding In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the instant application, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matzen such that the second energy flow and second energy reflow is more than 80% of the first energy flow and first energy reflow as suggested by Steele because the magnitude of successive current pulses can be controlled by controlling the RLC elements of the circuitry which produce/send such current pulses as noted in Steele col. 6, lines 6-9 and therefore the person having ordinary skill in the art before the effective filing date of the invention can tune the amount of time constant/current decay by altering and experimenting with the resistive, inductive, and capacitive components of such circuitry in order to achieve a desired energy flow and reflow, such as more than 80% for a the second of such flows as noted above.

As to claim 15: Matzen teaches all of the limitations of the claimed invention as described above regarding claim 1, including a switching arrangement (10-13; fig. 1), a capacitive energy storage (27), a first energy flow and a current pulse (¶ 21 and 22 regarding the capacitive energy stored in capacitor 27 before [a first energy flow] and after [a first energy reflow] the switches set a new current direction when inductive energy is transferred between the coil arrangement 3,4 and capacitor 27 as disclosed therein), but does not explicitly teach:
wherein the switching arrangement is further configured for terminating the first energy flow from the capacitive energy storage when the current of the first current pulse is zero.
Steele teaches that a switching arrangement that terminates energy flow from a capacitive energy storage results in current from a passed current pulse being zero (col. 6, lines 1-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matzen in the manner suggested by Steele above because the first energy flow from a capacitive energy storage during a change of direction results in the magnitude of the current pulse being zero during such a switching of direction as noted in Steele col. 6, lines 1-9 and is particularly advantageous for removing spurious signals that can cause the flow measurements to be unreliable, such as suggested in Steele col. 1, lines 22-30 and col. 6, lines 23-35. Accordingly, such a termination is advantageous in eliminating such signals and thereby improving the measured flow signal of a medium flowing through the meter of the device in which such an arrangement occurs.

claim 118: Matzen teaches all of the limitations of the claimed invention as described above regarding claim 117, including a first current pulse (¶ 22 regarding the current pulse passed to/from the capacitor 27) and a second current pulse (the second of the current pulses that occurs in periodic manner as described above regarding the 35 U.S.C. 102 rejection of claim 2 and in light of fig. 2 which shows the current signal as a periodic pulse), but does not explicitly teach:
comprising generating the second current pulse with a smaller current than the generated first current pulse.
Steele teaches that current pulses in damped oscillatory circuits controlled by switching circuits are smaller than previous current pulses (col. 6, lines 6-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matzen such that the generated second current pulse with a smaller current than the generated first current pulse as suggested in Steele because, in damped oscillatory circuits that are absent of any additional energy input into the system, the fundamental operation of such a damped oscillatory circuit dictates that the current will not be the same magnitude as the current pulse that came before due to, e.g. the time constant of the circuitry in the system, such as noted in Steele col. 6, lines 6-9.

As to claim 125: Matzen teaches all of the limitations of the claimed invention as described above regarding claim 116, including a first energy flow (¶ 21 and 22) from a capacitive energy storage (27; fig. 1) and a current pulse (¶ 21 and 22 regarding the capacitive energy stored in capacitor 27 before [a first energy flow] and after [a first energy reflow] the 
terminating the first energy flow from the capacitive energy storage when the current of the first current pulse is zero.
Steele teaches terminating energy flow from a capacitive energy storage when the current of the current pulse is zero (col. 6, lines 1-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matzen in the manner suggested by Steele above because the first energy flow from a capacitive energy storage during a change of direction results in the magnitude of the current pulse being zero during such a switching of direction as noted in Steele col. 6, lines 1-9 and is particularly advantageous for removing spurious signals that can cause the flow measurements to be unreliable, such as suggested in Steele col. 1, lines 22-30 and col. 6, lines 23-35. Accordingly, such a termination is advantageous in eliminating such signals and thereby improving the measured flow signal of a medium flowing through the meter of the device in which such an arrangement occurs.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matzen et al. WO 2009/109561 A1 (hereafter Matzen), prior art of record as indicated in the IDS filed 23 December 2019 in view of Hafner et al. US Pat 4,410,926 (hereafter Hafner), prior art of record as indicated in the IDS filed 23 December 2019 as being the US equivalent to document GB 2084827 listed therein.
claim 6: Matzen teaches all of the limitations of the claimed invention as described above regarding claim 1, including a capacitive energy storage that comprises a first capacitor (27; fig. 1) and wherein a switching arrangement (10-13; fig. 1) is configured for effecting a first energy flow from the first capacitor to the magnetic field coil and a first energy reflow from the magnetic field coil (¶ 21 and 22 regarding the first energy flow and first energy reflow, respectively, as described above regarding the 35 U.S.C. 102 rejection of claim 1), but does not explicitly teach:
wherein the capacitive energy storage comprises a first capacitor and a second capacitor, and wherein the switching arrangement is configured for effecting the first energy flow from the first capacitor to the magnetic field coil and the first energy reflow from the magnetic field coil to the second capacitor.
Hafner teaches a capacitive energy storage that comprises a first capacitor (33; fig. 4) and a second capacitor (34; fig. 4), and wherein a switching arrangement (25, 26; fig. 4) is configured for effecting a first energy flow (col. 7, lines 6-13) from the first capacitor to a magnetic field coil (21; fig. 4) and a first energy reflow from the magnetic field coil to the second capacitor (col. 7, lines 14-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matzen in the manner suggested by Hafner above because such an arrangement may be advantageous in supplying on demand voltage to a particular portion of a circuit with short reversal time such as suggested in Hafner col. 8, lines 10-16.

claim 7: Matzen as modified by Hafner teaches the electromagnetic transmitter according to claim 6, wherein the switching arrangement (10-13 of Matzen) is configured for effecting the second energy flow from the second capacitor (34 of Hafner) to the magnetic field coil (21 of Hafner) and the second energy reflow from the magnetic field coil (21 of Hafner) to the first capacitor (33 of Hafner) (the switching arrangement 10-13 of Matzen is at least capable of performing the disclosed function of effecting a second energy flow from a second capacitor to the magnetic field coil and a second energy reflow from the magnetic field coil to the first capacitor because such an energy flow and reflow as described in ¶ 21 and 22 of Matzen may be repeated to initiate successive current pulses and therefore includes at least first and second energy flows and energy reflows).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matzen et al. WO 2009/109561 A1 (hereafter Matzen), prior art of record as indicated in the IDS filed 23 December 2019 in view of Drachmann US PG-PUB 2013/0031988 A1 (hereafter Drachmann).
As to claim 13: Matzen teaches all of the limitations of the claimed invention as described above regarding claim 11, including an energy source (18; fig. 1 - ¶ 17 discloses element 18 as an adjustable current source), but does not explicitly teach:
wherein the energy source comprises a battery.
Drachmann teaches that energy sources in devices that measure flow (¶28) may comprise a battery (¶ 29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matzen by replacing the generic adjustable .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Matzen et al. WO 2009/109561 A1 (hereafter Matzen), prior art of record as indicated in the IDS filed 23 December 2019 in view of Foss et al. US PG-PUB 2015/0082906 A1 (hereafter Foss), prior art of record as indicated in the IDS filed 23 December 2019.
As to claim 16: Matzen teaches all of the limitations of the claimed invention as described above regarding claim 1, including a first current pulse (¶ 21 and 22 regarding the capacitive energy stored in capacitor 27 before [a first energy flow] and after [a first energy reflow] the switches set a new current direction when inductive energy is transferred between the coil arrangement 3,4 and capacitor 27 as disclosed therein and is considered to constitute a current pulse), but does not explicitly teach:
wherein the transmitter unit is arranged to establish a digital representation of the first current pulse for signal processing.
Foss teaches measuring current in a magnetic flowmeter (fig. 1) that establishes a digital representation of a current pulse for signal processing (¶ 43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matzen in the manner suggested by Foss above 

References Cited but not Relied Upon
	As to references cited but not relied upon:
	Momose et al. US PG-PUB 2015/0040682 A1 discloses an excitation circuit utilized in an electromagnetic flow meter with an excitation coil and appears to be pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856